671 F.2d 118
Eliza M. WOODSON, Plaintiff-Appellant,v.Richard S. SCHWEIKER, Secretary of Health and HumanServices, Defendant-Appellee.
No. 78-3214.
United States Court of Appeals,Fifth Circuit.*
March 12, 1982.

Thomas C. Petley, Atty., Houston, Tex., for plaintiff-appellant.
Arthur R. Amdur, Houston, Tex., William Kanter, Appellate Staff, Civil Division, Dept. of Justice, Washington, D. C., for defendant-appellee.
ON PETITION FOR REHEARING AND SUGGESTION FOR REHEARING EN BANC
(Opinion September 25, 1981, 5 Cir., 1981, 656 F.2d 1169)
Before THORNBERRY, ANDERSON and THOMAS A. CLARK, Circuit Judges.
PER CURIAM:


1
The Petition for Rehearing is DENIED, 455 F.Supp. 457, and no member of this panel nor Judge in regular active service on the Court having requested that the Court be polled on rehearing en banc (Rule 35 Federal Rules of Appellate Procedure; Local Fifth Circuit Rule 16) the Suggestion for Rehearing En Banc is DENIED.


2
THORNBERRY, Circuit Judge, dissents from the denial of the petition for rehearing.


3
GARWOOD, Circuit Judge, dissents from the denial of the petition for rehearing en banc being of the opinion that the correct construction of the Act is as set forth in Martin v. Harris, 653 F.2d 428 (10th Cir. 1981).



*
 Former Fifth Circuit case, Section 9(1) of Public Law 96-452-October 14, 1980